Citation Nr: 0616149	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  96-23 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent, from 
July 26, 1999, for the postoperative residuals of bone spurs 
and disc excision, lumbar spine.  

2.  Entitlement to an effective date earlier than March 7, 
1997 for a 60 percent rating for the post-operative residuals 
of bone spurs and disc excision, lumbar spine. 

3.  Entitlement to an effective date earlier than July 26, 
1999 for a total disability rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1960 to February 
1964.  

In its July 2003 decision, the Board denied an effective date 
earlier than September 9, 1991 for compensation for the 
veteran's back disorder.  That decision also took 
jurisdiction of the initial rating for the back disorder, 
then rated at 40 percent.  The assignment of an initial 
rating properly includes consideration of "staged ratings." 
 These are different ratings at different times during the 
processing of the initial claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Consequently, the effective date of 
each stage is within the claim and within the jurisdiction of 
the Board.  In August 2004, the Board granted the veteran's 
claim for a 60 percent rating prior to July 26, 1999.  This, 
in effect, granted an earlier effective date for the 
veteran's 60 percent rating.  The RO subsequently assigned 
March 7, 1997 as the effective date for the 60 percent 
rating.  Since the earliest possible effective date was not 
assigned, that issue is still before the Board.  For 
clarification, the Board has characterized the issue as 
entitlement to an earlier effective date for a 60 percent 
rating for the post-operative residuals of bone spurs and 
disc excision, lumbar spine.  A rating in excess of 60, prior 
to July 26, 1999 was denied by the August 2004 Board 
decision. 

The veteran testified at a RO hearing in June 1997 and at a 
Board hearing in December 2002.  

The issue of entitlement to an effective date earlier than 
July 26, 1999 for a total disability rating based on 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims decided herein, 
and has notified him of the information and evidence 
necessary to substantiate these claims, as well as who was 
responsible for obtaining the evidence.  

2.  From July 26, 1999, the veteran's post-operative 
residuals of bone spurs and disc excision, lumbar spine do 
not result in more than a pronounced intervertebral disc 
syndrome.  

3.  There is no competent evidence of unfavorable ankylosis 
of the spine.  

4.  The surgical scar, over the lumbar spine, is superficial 
and has some numbness and tenderness, but it is stable and 
does not approximate being painful.  

5.  There are no more than mild sciatic nerve deficits.  

6.  The intervertebral disc syndrome did not require bed rest 
prescribed by a physician.  

7.  The veteran's post-operative residuals of bone spurs and 
disc excision of the lumbar spine resulted in neurological 
deficits consistent with a pronounced intervertebral disc 
syndrome on October 27, 1995 and no earlier.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of in excess of 60 percent from 
July 26, 1999, for the postoperative residuals of bone spurs 
and disc excision of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a Diagnostic Codes, 5292 (prior to September 2003), 5293 
(prior to September 2002), 5003, 5243 (2005).  

2.  The criteria for an effective date of October 27, 1995 
for the grant of a 60 percent rating for the post-operative 
residuals of bone spurs and disc excision of the lumbar spine 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the increased rating 
issue on appeal.  The discussions in the August 2004 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the August 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the August 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the August 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  Regardless 
of whether the veteran was provided notice of the types of 
evidence necessary to establish a disability rating and 
effective date for this issue, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

With regard to the veteran's claim for an effective date 
earlier than March 7, 1997 for a 60 percent rating, the Board 
need not consider the question of VCAA compliance since there 
is no detriment to the veteran in light of the fact that he 
is granted full benefits available to him under the law.  

Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a compensable disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of benefits, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The applicable rating criteria changed during the processing 
of this appeal.  Generally, in a rating claim, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran's low back disorder has been rated under the 
older Diagnostic Codes 5292, 5293 and the newer back 
regulations.  

Prior to September 26, 2003, residuals of a fracture of a 
vertebra were rated as 100 percent disabling with cord 
involvement, bedridden, or requiring long leg braces.  
Without cord involvement; abnormal mobility requiring a neck 
brace (jury mast), the disability was rated at 60 percent.  
In other cases, the disability was rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
Part 4, Code 5285 (2003).  

Prior to September 26, 2003, complete bony fixation 
(ankylosis) of the spine was rated as 60 percent disabling if 
at a favorable angle and as 100 percent disabling if at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).   38 C.F.R. Part 4, Code 5286 
(2003).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

Effective September 23, 2002, the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is:  
      With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months, the disability 
will be rated at 60 percent; 
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12, the 
disability will be rated at 40 percent; 
      With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months, the disability will be rated at 20 percent; 
      With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months, the disability will be rated at 10 percent.  
      Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  
      Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  
38 C.F.R. Part 4, Code 5243 (2005).  

Effective September 26, 2003, an intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
      Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
      Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
      Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2005).  

Complete paralysis of the sciatic nerve, where the foot 
dangles and drops, with no active movement possible of the 
muscles below the knee, flexion of the knee weakened (or very 
rarely) lost, will be rated as 80 percent disabling.  Severe 
incomplete paralysis with marked muscular atrophy will be 
rated as 60 percent disabling.  Incomplete paralysis will be 
rated as 40 percent disabling where moderately severe, 20 
percent disabling where moderate, and 10 percent disabling 
where mild.  38 C.F.R. § 4.124, Code 8520 (2005).  Neuritis 
and neuralgia will be rated on the same basis.  38 C.F.R. 
Part 4, Codes 8620, 8720 (2005).  

Analysis

Entitlement to a rating in excess of 60 percent, from July 
26, 1999, for the postoperative residuals of bone spurs and 
disc excision, lumbar spine.  

The veteran is not entitled to a rating in excess of 60 
percent from July 26, 1999 under the old or new criteria.  

Looking to his rating of 60 percent under the older 
diagnostic codes 5292, 5293, the Board notes that the veteran 
was assigned the highest rating possible under these 
criteria, 60 percent.  Prior to September 26, 2003, there 
were rating criteria for which provided a higher rating, 100 
percent, where there were residuals of a fracture of a 
vertebra with cord involvement, bedridden, or requiring long 
leg braces [Code 5285] or where there as complete bony 
fixation (ankylosis) of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) [Code 5286]; however, the evidence in this case does 
not show such extensive symptoms.  Thus, there is no 
evidentiary basis for a higher schedular rating.  

Considering the criteria for rating an intervertebral disc 
syndrome based on incapacitating episodes, effective 
September 23, 2002, it must be noted that the rating criteria 
define an incapacitating episode as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  In this case, there is no competent medical 
evidence that a physician has prescribed bed rest for the 
back disorder.  So, there is no basis to rate the disability 
on incapacitating episodes, under code 5243.  

Considering the veteran's medical history in accordance with 
38 C.F.R. §§ 4.2, 4.41 (2005), it is noted that VA medical 
records from 1999 to 2000 show the veteran had multiple back 
surgeries, lumbar radiculopathy, and used a cane.  

A July 1999 VA examination found that the upper and middle 
back were fine and the lower back had chronic pain, radiating 
into both hip areas.  

A November 2002 VA opinion indicated that the veteran 
essentially had severe degenerative disk and joint disease 
affecting most of his spine.  This caused low back pain and 
nerve root impingement leading to lumbar laminectomies in 
1988, 1991, and 1998.  The examiner opined that the veteran 
could not work at that time.  

On a February 2004 VA examination, it was reported that the 
veteran's back pain was moderate at the upper and mid-back 
but was quite severe at the low back.  The examiner opined 
that the veteran had chronic muscular strain superimposed on 
postoperative and degenerative instability.  There was some 
continuing lumbar nerve root irritation.  The examiner 
commented that there was no evidence of any difficulty 
worsening the veteran's back problem.  The examiner noted 
that the veteran was a very poor candidate for heavier types 
of work and was limited to very light work.  

Back motion allowed forward flexion to 75 degrees, backward 
extension to 5 degrees, rotation to 20 and 15 degrees, and 
lateral bending to 10 and 8 degrees.  There was pain with 
those movements and pain over the full range of movement, 
somewhat worse at the end of the range of movement.  There 
was some guarding of movement, to minimize pain.  The low 
back was quite tender at the L5 area.  Looking to the 
criteria in effect at the time of this examination, the 
comments as to pain on movement could be interpreted as 
indicating that forward flexion was limited to less than 30 
degrees, as required for a 40 percent rating.  However, this 
movement and the X-rays of record demonstrate that the 
veteran does not have the unfavorable ankylosis required for 
50 percent or 100 percent ratings under the new criteria.  

The February 2004 VA examination revealed a surgical scar in 
the low back which was not depressed and measured 5 inches by 
1/8 inches.  It had moderate tenderness and a mild numbness 
adjacent.  This tenderness and numbness is not sufficient to 
support a separate compensable rating for the scar.  
Effective August 30, 2002, a superficial scar must be painful 
on examination to be rated as 10 percent disabling.  Where 
the scar is less than painful, a noncompensable rating must 
be assigned.  38 C.F.R. §§ 4.31, 4.118, Code 7804.  Thus, the 
scar does not warrant an additional or higher combined 
rating.  See 38 C.F.R. § 4.25 (2005).  

Under the new rating criteria, neurologic deficits are 
separately rated.  On the February 2004 VA examination, 
reflexes were normal at the knees and ankles.  Extensor 
muscles and sensation were normal at the lower legs and feet.  
Straight leg raising was easily tolerated to 70 degrees, 
bilaterally, limited at that point by low back pain.  
Dorsiflexion of the foot did not increase pain.  These 
findings would not exceed the 10 percent rating assigned for 
a mild paralysis of the sciatic nerve.   38 C. F. R. Part 4, 
Code 8520 (2005).  When added to the 40 percent rating for 
limitation of back motion, under the new criteria, the 
neurological deficits would not result in a combined rating 
exceeding the current 60 percent evaluation.  38 C.F.R. 
§ 4.25.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the Board does not find any applicable criteria under 
which a higher schedular rating could be assigned.  The Board 
notes that the back disorder is the veteran's only 
compensable disability and that the RO has already considered 
an extraschedular rating and has assigned a total disability 
rating based on individual unemployability.  

The veteran may feel that his back disability is so disabling 
that a higher rating is warranted.  However, the findings of 
the trained medical personnel provide a more probative 
picture of the disability in relation to the rating criteria.  
Here, the competent medical evidence provides a preponderance 
of evidence which establishes that the veteran's back 
disability does not approximate any applicable criteria for a 
higher rating.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to an effective date earlier than March 7, 1997 
for a 60 percent rating for the post-operative residuals of 
bone spurs and disc excision, lumbar spine. 

VA law and regulations specify that unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

The veteran had bilateral L3 and L4 decompressive 
laminectomies and foraminotomies performed in September 1991.  
An April 1996 rating decision assigned a 40 percent rating 
from the date of the surgery.  The Board has considered the 
issues raised by the Court in Fenderson and whether staged 
ratings should be assigned.  That is, whether the evidence 
supports a higher rating at any point.  

A March 1993 VA clinical note shows that the veteran 
continued to experience mechanical low back pain with 
radiation to the left buttock.  There were no symptoms of 
radiculopathy.  While the veteran may have felt some buttocks 
pain, the absence of objective evidence of radiculopathy 
means that the back disability did not, at this time, 
approximate the pronounced intervertebral disc syndrome 
required for the next higher, 60 percent rating.  38 C.F.R. 
§ 4.7 (2005).  

In April 1993, the veteran went to an emergency room with his 
complaints of low back pain.  However, there was no evidence 
of the neurologic deficits associated with a pronounced disc 
syndrome.  There were no focal muscle spasms.  Straight leg 
raising was negative at 90 degrees, bilaterally.  Motor and 
sensory responses in the lower extremities were preserved.  
The assessment was that the veteran had chronic/acute back 
pain with no evidence of acute disc symptoms at present.  

In June 1993, there was a slow recurrence of left lateral hip 
and thigh pain.  Objectively, lumbosacral motion was 
decreased.  The left quadriceps strength was 4+/5 and the 
knee jerk response was 3+.  There was hypesthesia of the left 
thigh.  The assessment was that the veteran was having a 
recurrence of his left L3-4 compression.  This note shows 
some neurological deficits, but they would not exceed a 
severe intervertebral disc syndrome, rated at 40 percent.  

In September 1993, the veteran complained of continued low 
back pain with intermittent left anterolateral thigh pain, 
especially at night.  He was referred to a chronic pain 
management program.  The notes show that he attended through 
November 1993.  There is no indication of neurological 
deficits that would exceed a severe intervertebral disc 
syndrome, rated at 40 percent.  

In a clinical note dated in December 1993, the veteran 
reported that the pain management program gave no relief.  He 
complained of low back and right leg pain.  Objective 
examination did not show any deficits of strength or reflexes 
in the legs.  

The March 1994 note indicates a definite decrease in symptoms 
with medication.  The veteran felt better for the first time 
in several years.  There was no evidence of neurologic 
deficits.  There were no changes in June or September 1994.  

The report of the October 1995 VA examination shows that the 
veteran's complaints included chronic bothersome pain in the 
low back and some pain in both buttock areas, as well as pain 
in other parts of his lower extremities.  On examination, 
muscle condition was good.  There was some limping with the 
right leg.  Toe and heel walking strength was satisfactory, 
bilaterally.  He could flex forward to reach his lower tibia.  
Percussion of the spine was painful at L5.  Back motion was 
flexion to 85 degrees, extension 5 degrees, rotation 30 
degrees to each side, and lateral bending to 15 degrees, 
bilaterally.  There was some pain with those movements.  The 
alignment of the spine was satisfactory.  The entire low back 
was nontender.  Reflexes were absent at the knees and ankles, 
bilaterally.  Extensor muscles and sensation were normal.  
Straight leg raising was easily tolerated to 80 degrees.  

The October 1995 VA examination disclosed the absence of knee 
and ankle reflexes, bilaterally.  The absence of the ankle 
reflex or ankle jerk is part of the criteria for a pronounced 
intervertebral disc syndrome, ratable at 60 percent.  
Consequently, the Board finds that the veteran's back 
disability approximates the criteria for a 60 percent rating 
as of the October 27, 1995 VA examination.  

There is no evidence of an earlier informal claim under 
38 C.F.R. §§ 3.155 or 3.157 (2005).  

As noted above, the many clinical records made prior to the 
October 1997 examination form a preponderance of evidence, 
which show that the veteran did not have the neurologic 
deficits consistent with a pronounced disability earlier than 
October 27, 1995.  As the preponderance of the evidence is 
against a higher rating prior to October 27, 1995, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to a rating in excess of 60 percent, from July 
26, 1999, for the postoperative residuals of bone spurs and 
disc excision of the lumbar spine is denied.  To this extent 
the appeal is denied.  

An effective date of October 27, 1995 and no earlier, for the 
award of a 60 percent evaluation for postoperative residuals 
of bone spurs and disc excision of the lumbar spine is 
granted.  To this extent the appeal is granted.  


REMAND

In March 2004, the RO determined that the veteran was 
entitled to a total rating based on individual 
unemployability, effective July 26, 1999.  In his November 
2004 letter, the veteran asserted that he was totally 
disabled from 1988.  This letter constitutes a timely notice 
of disagreement with the effective date.  A Statement of the 
Case is not of record.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

As mentioned earlier, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (compensation under 38 U.S.C. 
§ 1151 is paid as though the disability were service-
connected), including the degree of disability and the 
effective date of an award.  As the question of an effective 
date is involved in the present appeal, proper notice must be 
provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if the benefit is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following:
		
1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
being remanded, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran and his representative 
should be furnished an appropriate 
statement of the case and furnished 
notice of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal as to the total 
disability rating based on individual 
unemployability.  Only if he does file a 
timely substantive appeal, should the 
case be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


